DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-13 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statements (IDS) filed on 07/24/20 and 07/13/21 have been acknowledged and considered by the Office.	
Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/09/21.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “guiding mechanism” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Objections
Claims 1, 10, 12, and 13 are objected to because of the following informalities:  
“[…] clean liquid being dispensed […]” should be “[…] clean liquid from being dispensed […]” (claim 1)
a limitation of claim 4 is unclear: “said mixing unit comprising a water inlet for connection to the water mains and active cleaning agent inlet for connection to an active cleaning agent source”. A correction may include: “said mixing unit comprising a water inlet for connection to the water mains and said mixing unit comprising active cleaning agent inlet for connection to an active cleaning agent source”
“[…] outlet in fluid communication […]” should be “[…] outlet is in fluid communication […]” (Claim 10)
 “0,5” should be “0.5” (claim 12)
“0,1%” should be “0.1%” (claim 12)
“[…] outlet in fluid communication […]” should be “[…] outlet is in fluid communication […]” (Claim 13)
Appropriate correction is required.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations “guiding mechanism” and “tapping device” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it they use a generic placeholder “mechanism” and “device” coupled with functional language “guiding” and “tapping” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) “guiding mechanism” and “tapping device” have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

As per claim 1, the claim limitation “guiding mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The extent to which the specification describes a means for interjecting sanitizer includes: the guiding mechanism uses the pressure fluid for propelling the cleaning liquid through the cleaning unit with a sufficient pressure for allowing the cleaning liquid to reach the tapping device (pg. 12, ¶ 2). There appears no corresponding structure, material, or acts for performing the entire claimed function and the claim is therefore indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Further as per claim 1, the claim limitation “tapping device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The extent to which the specification (pg. 14, Ln. 15); one or more pressure chambers being in fluid communication with one or more tapping devices (pg. 17, Ln. 12-13).  However, “device” is considered a generic placeholder that serves simply as a substitute for “means” (MPEP § 2181 (I)(A)), and thus there appears no corresponding structure, material, or acts for performing the entire claimed function and the claim is therefore indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, and as set forth previously in this office action under title “Claim Interpretation”, in regards to the limitations “tapping device” and “guiding mechanism” in the specification there appears no corresponding structure, material, or acts for performing the entire claimed functions and “tapping” and “guiding” and the claim is therefore indefinite.
Further as per claim 1, the limitation “[…] said beverage dispensing system comprising one or more sealable pressure chambers, each defining a beverage container or containing a beverage container, said one or more pressure chambers […]” is ambiguous. Specifically, it is unclear to what structure “each” refers. A correction may include: “[…] said beverage dispensing pressure chamber defining a beverage container or containing a beverage container, said one or more pressure chambers […]”.
Further as per claim 1, the limitation “the passage” lacks clear antecedent basis in the claim.
Further as per claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation beverage connector, and the claim also recites a three-port discharge valve which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As per claim 4, the limitation “the water mains” lacks antecedent basis in the claim.
As per claim 5, the limitation “said mixing unit capable of selectively providing water only and a mixture of water and active cleaning agent to said second inlet” is ambiguous. Specifically the meaning of “water only” is unclear, where the claim requires selectively providing “water only and a mixture of water and active cleaning agent”. A correction may include: “said mixing unit capable of selectively providing water only separate from selectively providing  a mixture of water and active cleaning agent to said second inlet”.
As per claim 6, the limitation “pre-mixed cleaning liquid” is ambiguous. Specifically, it is unclear to what reference “pre” pertains –i.e. before WHAT?
As per claim 8, the limitation “said user interface is a mechanical switch, an electrical switch, a UI display/PCB […]” is ambiguous. Specifically, relationship between the claimed items is not clearly stated and the scope cannot be determined.
Further as per claim 8, the limitation “the user interface […] optionally including PCT telemetry” is ambiguous because it is unclear if the claim actually requires the limitation or it is merely “optional”.
As per claim 11, the limitation “said cleaning unit is mobile” is ambiguous. Specifically, mobility is a relative term for which the specification lacks some standard for measuring the degree intended. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. See MPEP § 2173.05(b). Anything is capable of being moved and therefore has a degree of mobility.
As per claim 12, the limitation “[…] said cleaning liquid comprises activated or energized water […]” is ambiguous in light of the specification. The specification provides the following as context: “Activated or energized water is understood to mean that a voltage/electric field is induced in the tapping line for eliminating bacteria”. The examiner understands “activated” and “energized”, as they pertain to the claimed water”, to be synonyms and the inclusion of both terms in the claim as alternates creates an ambiguity as to the scope of the terms.
Further as per claim 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad range of “between 0.5 ppm and 10%”, and the claim also recites “1ppm and 0.1%” which is the narrower statement of the range. . The claim(s) are considered indefinite because there is a 
Further as per claim 12, the terms “such as” and “preferably” and “optionally” are ambiguous because it is unclear if the claim actually requires the limitations preceded by each of “such as” and “preferable” and “optionally”, or the limitations are merely exemplary/optional.
Claims 2-13 depend from claim 1 and thus inherit the deficiencies thereof.
Claim 5 depends from claim 4 and thus inherit the deficiencies thereof.
In view of the numerous informalities and indefinitenes issues noted above, although a search of the prior art has been conducted, no meaningful application of prior art against the claims can be made at this time. This should not be taken as an indication that the claims would be allowable if all of the noted issues are corrected. where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. See MPEP § 2173.06(II)(¶ 2)
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the 
/R.A.G/Examiner, Art Unit 3754      

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
08/02/2021